DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (PG Pub. No. US 2012/0295427 A1) in view of Lin et al. (PG Pub. No. US 2021/0057570 A1).
Regarding claims 1 and 3, Bauer teaches a method for filling a gap, comprising 
providing in a deposition chamber a semiconductor substrate (¶ 0048 & fig. 2A: 150 provided into a chemical vapor deposition chamber) having a gap (¶ 0047: recess 114), wherein a bottom of the gap includes a crystalline semiconducting material (¶ 0034 & 
depositing a silicon precursor in the gap to cause an epitaxial growth of the crystalline semiconducting material (¶ 0049: crystalline material 125 formed by epitaxial deposition) on the bottom of the gap (fig. 2B: 125 formed on bottom of recess 114); 
providing an etchant in the gap (¶ 0056: etchant provided into recess 114) to etch an amorphous deposition of the silicon precursor on the side walls of the gap (¶ 0056 & fig. 2C: etchant provided into recess 114 removes amorphous material 120 from sidewalls of recess 114).
Bauer further teaches the gap comprises a source/drain region of a semiconductor device (¶ 0038), and is adjacent to a channel region (¶ 0047 & fig. 2G: 114 adjacent to channel region 117).
Bauer is silent to wherein a depth of the gap is substantially 200 nm or more, wherein the gap has a width of substantially 14 nm or less, and wherein an etch rate of the etchant on the amorphous deposition of the silicon precursor on the side walls of the gap is at least ten times higher than an etch rate of the etchant on the crystalline semiconducting material on the bottom of the gap.
However, Bauer does teach etching the amorphous deposition of the silicon precursor on the side walls of the gap removes a negligible amount of epitaxially deposited silicon from the lower epitaxial layer 125 (¶ 0056), and further teaches the rate of etching of silicon-containing material over an insulating surface is at least ten time higher than a rate of etching silicon-containing material over a recess (¶ 0076 & fig. 4B: ratio of etching 120, corresponding to 120 of fig. 2B, to etching 145, corresponding to 125 of fig. 2B, is between 20:1 and 200:1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the etch ratio between the amorphous deposition of the silicon precursor and the crystalline 
Bauer as modified above is silent to wherein a depth of the gap is substantially 200 nm or more, wherein the gap has a width of substantially 14 nm or less.
Lin teaches a source/drain recess (¶ 0035: 82, corresponding to gap 114 of Bauer), wherein a depth of the recess is substantially 40 nm or more, wherein the gap has a width of 10 nm to about 100 nm (¶ 0035).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gap of Bauer with the dimensions of Lin, as a means to increase/adjust the active region of the device (channel region 58 of Lin, 117 of Bauer), allowing for optimization of electrical device parameters such as current.  Furthermore, the size of the gap allows for reductions in minimum feature size, which allow more components to be integrated into a given area (Lin, ¶ 0002).
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed ranges overlap or lie inside ranges disclosed by Lin, establishing a prima facie case of obviousness. 

Regarding claim 2, Bauer in view of Lin teaches the method according to claim 1, wherein the steps of depositing the silicon precursor and providing the etchant are repeated alternatingly (Bauer, ¶ 0059: cycle of deposition and selective removal repeated until a target thickness of epitaxial material is achieved).

Regarding claim 4, Bauer in view of Lin teaches the method according to claim 1, wherein the crystalline semiconducting material includes silicon, silicon-germanium or germanium (Bauer, ¶ 0059: 125 includes silicon).

Regarding claim 5, Bauer in view of Lin teaches the method according to claim 1, comprising amorphous material (120).  Bauer further teaches the amorphous material is formed on an oxide surface (Bauer, ¶¶ 0047-0049: 120 formed on oxide-filled shallow trench isolation 110).
Bauer in view of Lin is silent to wherein the amorphous material includes silicon oxide and/or silicon nitride.
However, the Examiner notes that the method of Bauer in view of Lin includes a deposition method (epitaxial and non-epitaxial growth of silicon-containing material), deposition material (silicon-containing precursor), and target deposition surfaces (silicon oxide sidewall, crystalline semiconductor bottom surface) analogous to that recited in claim 1 of the instant application.  Therefore one of ordinary skill in the art at the time the invention was filed would recognize, absent unexpected results, the deposited material of Bauer would be equivalent to the material recited in claim 5.
Furthermore, Bauer is silent to the deposition chamber comprising an inert or non-oxidizing environment.  Therefore, the deposited amorphous silicon material of Bauer would be exposed to atmosphere.  Said artisan would recognize that amorphous silicon exposed to atmosphere would 

Regarding claim 6, Bauer in view of Lin teaches the method according to claim 1, wherein the silicon precursor includes a silane, disilane, or trisilane (Bauer, ¶ 0039:  silicon-containing source vapor comprises one or more of silane, dichlorosilane, and trisilane).

Regarding claim 7, Bauer in view of Lin teaches the method according to claim 1, wherein the etchant includes dichlorine or hydrogen chloride (Bauer, ¶ 0043: HCl).

Regarding claim 8, Bauer in view of Lin teaches the method according to claim 1, wherein providing the etchant in the gap is done by vapour etching (Bauer, ¶ 0043: etchant includes a vapor compound).

Regarding claim 10, Bauer in view of Lin teaches the method according to claim 1, wherein the step of providing a silicon precursor in the gap includes depositing a dopant in the gap (Bauer, ¶ 0054).

Regarding claim 11, Bauer in view of Lin teaches the method according to claim 10, wherein the dopant includes phosphine, arsine, or boron trichloride (Bauer, ¶ 0054).

Regarding claim 12, Bauer in view of Lin teaches the method according to claim 1, wherein the depositing of the silicon precursor and the depositing of an etching are done in a temperature range of more or less 350C - 550C (Bauer, ¶¶ 0050, 0082).

Regarding claim 13, Bauer in view of Lin teaches the method according to claim 1, wherein the deposition chamber is a process chamber of a batch furnace (since the specification does not provide support for a batch furnace, the process chamber of Bauer provides equivalent function to the furnace in the instant application).

Regarding claim 14, Bauer in view of Lin teaches a semiconductor device having a gap (Bauer, ¶ 0047: 150, including recess 114) which is filled according to a method according to claim 1 (Bauer, figs. 2B-2G: recess 114 filled with the deposition/etch of claim 1).

Regarding claim 15, Bauer in view of Lin teaches the semiconductor device according to claim 14, wherein the filled gap is a contact plug, the filled gap providing electrical contact between two layers (Bauer, ¶ 0064 & fig. 2G: filled recess 114 includes a plug shaped portion 139 providing electrical contact between layers 129 and 149).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Lin as applied to claim 1 above, and further in view of Kwok et al. (PG Pub. No. US 2015/0024567 A1)
Regarding claim 9, Bauer in view of Lin teaches the method according to claim 1, comprising depositing the silicon precursor on the bottom of a gap.  Bauer further teaches removing oxygen contamination from a substrate surface (Bauer, ¶ 0006).
Bauer in view of Lin does not teach the method further comprising the step of etching a top oxide layer from the crystalline semiconducting material on the bottom of the gap before starting depositing the silicon precursor.
Kwok teaches depositing silicon on the bottom of a gap (¶ 0040 & fig. 2D: epitaxial deposition/partial etch process is repeated a number of times until a desired thickness D2 of silicon-
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Bauer in view of Lin with the oxide removal of Kwok, as a means to avoid interfering with the epitaxial growth of silicon-containing layer 215 (Kwok, ¶ 0049)
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Lin as applied to claim 15 above, and further in view of Muller et al. (PG Pub. No. US 2010/0258809 A1).
Regarding claim 16, Bauer in view of Lin teaches the semiconductor device according to claim 15, comprising a device.
Bauer in view of Lin is silent to wherein the device is a memory device.
Muller teaches a memory device (¶¶ 0029, 0035) including an epitaxial gap fill (¶ 0042).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Bauer in view of Lin as a memory, as a means to provide a device with circuit functionality such as an SRAM. 
Furthermore, the Examiner notes that if the Applicant asserts that the claimed method is not suitable for forming the memory device of Muller, the application will be subject to a restriction/election requirement.  If the method as claimed can be used to make a product different than claimed in the product claims, then the inventions are patentably distinct and require a separate, burdensome  search.  

Response to Arguments

Applicant’s arguments, see page 5 lines 6-9, filed 12/8/2021, with respect to the claim informality objections have been fully considered and are persuasive.  Accordingly, the objections of claims 1-13 and 15-16 have been withdrawn. 


Applicant’s arguments with respect to the rejections of claim(s) 1-16 under 35 USC § 102 and 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
:
Wang et al. (PG Pub. No. US 2019/0148556 A1) teaches forming an epitaxial layer(s) in a substrate trench (fig. 4: 212/213 formed in trenches 219 in substrate 200), wherein the epitaxial layer thickness is in a range of 1A (¶ 0033) to 1um (¶ 0037). 
Wu et al. (PG Pub. No. US 2017/0352760 A1) teaches forming an epitaxial layer in a substrate trench (fig. 6A: 208 formed in trench 222 in substrate 20), wherein the trench has a height of 20 nm and about 70 nm and a width of 50 nm and about 100 nm (¶ 0026).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894